Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed scope, elements and subject matter are not definite. It is not definite how to interpret or parse the language of claim 1 reciting a support, a heating conductor's conductor path applied to the support, of an electrically conducting resistor material, as well as an electrical contacting of the heating conductor's conductor path, characterized in the support includes a composite material, which comprises an amorphous matrix component as well as an additional component in the form of a semiconductor material, and that the contacting is applied to the support as contacting conductor path, wherein the conductor cross section of the contacting conductor path is at least 3-times the conductor cross section of the heating conductor's conductor path. It is not definite what elements are recited in the above language or how they are interrelated. There is also no antecedent bases for the recitations of “the conductor cross section of the contacting conductor path” and “the conductor cross section of the heating conductor's conductor path.” It is also not definite what is meant by “the conductor cross 
In claim 2, it is not definite what is meant by “a substance-to-substance bond” as claimed.
It is not definite how to interpret or parse the language of claim 5 reciting a transition conductor path, the conductor cross section of which, based on the conductor cross section of the heating conductor's conductor path, increases continuously or in a plurality of stages, until the conductor cross section of the contacting conductor path is reached, is arranged between heating conductor's conductor path and contacting conductor path. It is not definite what elements are recited in the above language or how they are interrelated. It is also not definite what is increases or what is arranged and how it is arranged.
It is not definite how to interpret or parse the language of claim 6 reciting the conductor cross section of the contacting conductor path is in the range of between 0.06 mm2 and 0.2 mm2, and the conductor cross section of the heating conductor's conductor path is in the range of between 0.02 mm2 and 0.06 mm2. It is not definite what the ranges recited in claim 6 refer to, although it appears they are reciting ranges of areas of the cross sections, as best understood.
It is not definite how to interpret or parse the language of claim 7 reciting the cross sectional height of the heating conductor's conductor path and of the contacting conductor path are in the range of between 10 µm and 25 µm. There is no antecedent basis for “the cross sectional height” and it is not definite what this height may refer to. In addition, claim 7 recites “…the cross sectional height…are in the range…” such that it is not definite how many height(s) claim 7 refers to.
It is not definite how to interpret or parse the language of claim 9 reciting the support has a first material area made of the composite material and a second material area, which differs from the first material area in its chemical composition, wherein the heating conductor's conductor path is applied to the first material area and the contacting conductor path is applied to the second material area. It is not 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “…to reach a power density above 180 kW/m2”, and the claim also recites “preferably to reach a power density in the range of between 180 kW/m2 and 265 kW/m2” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, the recitation of “preferably to reach a power density in the range of between 180 kW/m2 and 265 kW/m2” is interpreted as optional.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2004 051364 A1 to DENSO CORP (“DENSO”).
DENSO discloses:
Regarding claim 1, as best understood: 
a support (e.g., substrate 10, films 12-14), a heating conductor's conductor path (e.g., 15, 15a) applied to the support, of an electrically conducting resistor material (e.g., para 38), as well as an electrical contacting (e.g., wiring portion 17, para 39) of the heating conductor's conductor path, characterized in the support includes a composite material, which comprises an amorphous matrix component (e.g., silicon nitride films 12 and 13, silicon oxide film 14, both materials with amorphous matrix structure) as well as an additional component in the form of a semiconductor material (e.g., silicon disclosed in para 36), and that the contacting is applied to the support as contacting conductor path, wherein the conductor cross section of the contacting conductor path is at least 3-times the conductor cross section of the heating conductor's conductor path (e.g., Fig. 1A-3 and para 34-39);
 Regarding claim 2, as best understood: the heating conductor's conductor path and contacting conductor path are connected to one another with a substance-to-substance bond (e.g., Fig. 1A-3 and para 34-39);
 Regarding claim 3, as best understood: the heating conductor's conductor path and the contacting conductor path are made of the same material (e.g., Fig. 1B shows 15A and 17 are the same material) (e.g., Fig. 1A-3 and para 34-39);
 Regarding claim 4, as best understood: the contacting conductor path connects directly to the heating conductor's conductor path (e.g., Fig. 1A-3 and para 34-39);
 Regarding claim 5, as best understood: a transition conductor path, the conductor cross section of which, based on the conductor cross section of the heating conductor's conductor path, increases continuously or in a plurality of stages, until the conductor cross section of the contacting 
 Regarding claim 8, as best understood: the support is made completely of the composite material (e.g., Fig. 1A-3 and para 34-39); and
Regarding claim 9, as best understood: the support has a first material area made of the composite material and a second material area, which differs from the first material area in its chemical composition, wherein the heating conductor's conductor path is applied to the first material area and the contacting conductor path is applied to the second material area (e.g., Fig. 1A-3 and para 34-39). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DENSO in view of US 20120273481 A1 to Wirtz et al. (“Wirtz”).
DENSO discloses substantially all of the features of the claimed invention as set forth above.
DENSO does not explicitly disclose the conductor cross section of the contacting conductor path is in the range of between 0.06 mm2 and 0.2 mm2, and the conductor cross section of the heating conductor's conductor path is in the range of between 0.02 mm2 and 0.06 mm2 (as recited in claim 6) and it is designed to reach a power density above 180 kW/m (as recited in claim 10).
However, Wirtz discloses:
Regarding claim 6, as best understood: the conductor cross section of the contacting conductor path is in the range of between 0.06 mm2 and 0.2 mm2, and the conductor cross section of the heating conductor's conductor path is in the range of between 0.02 mm2 and 0.06 mm2 (e.g., para 38-40); and
Regarding claim 10, as best understood: it is designed to reach a power density above 180 kW/m2 (e.g., Fig. 3 and para 5, 10, 19, 20, 49, 51-53), preferably to reach a power density in the range of between 180 kW/m2 and 265 kW/m2 (the recitation of “preferably to reach a power density in the range of between 180 kW/m2 and 265 kW/m2” is interpreted as optional).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify DENSO as suggested and taught by Wirtz in order for the temperature of the heating surface can be easily and accurately controlled.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DENSO in view of US 20150123156 A1 to Eberhardt et al. (“Eberhardt”).
DENSO discloses substantially all of the features of the claimed invention as set forth above.
DENSO does not explicitly disclose the cross sectional height of the heating conductor's conductor path and of the contacting conductor path are in the range of between 10 µm and 25 µm (as recited in claim 7).
However, Eberhardt discloses:
Regarding claim 7, as best understood: the cross sectional height of the heating conductor's conductor path and of the contacting conductor path are in the range of between 10 µm and 25 µm (e.g., para 84-85). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify DENSO as suggested and taught by Eberhardt in order to coat temperature-sensitive substrates or embed temperature-sensitive materials.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 26, 2022